OPINION ON REHEARING MODIFYING FORMER OPINION.
The opinion of the court was delivered by
Marshall, J.:
The opinion in this action was filed April 9, 1921. A rehearing was granted on two propositions: one, on the restriction of the defendant in his cross-examination of the plaintiff, and the other, on the indefiniteness of the judgment.
On cross-examination of the plaintiff, he testified as follows:
“Q. How did you expect to pay for the farm? A. I had the money.
“Q. Had the money at that time? A. Yes, sir; when I wrote to Mr. Keith I had it.
“Q. How long before that had you been in financial condition to pay Mr. Keith up? A. I had not been until that time. Up to that time I wrote him.”
He was then asked:
“Q. What arrangement had you made to get the money and from whom at that time? How did you expect to raise the money for it?”
An objection to that question was sustained. It is urged that this was error, and that, if The court had allowed the question to be answered, the witness would have been forced to admit that his former testimony was untrue and that he did not have the money with which to redeem and had no way of getting it except through a sale to the defendant.
The purpose of the action must not be forgotten. It was only to compel the defendant to permit the plaintiff to redeem the land from a mortgage. The defendant denied that the instrument was a mortgage, but the court found that it was, and that being true, the plaintiff had the right to redeem whether he had the money or not. Under the finding of the court, the plaintiff’s ability to redeem at any particular time before the action was commenced was immaterial.
*740It is contended that the judgment is indefinite in that it does not fix the time for the expiration of the period of redemption and does not fix the dates from which interest is to be computed on each of the amounts named in the judgment and to what dates the interest shall be calculated.
It is proper that the amount of the judgment and interest be made definite, and that this litigation be settled in the present action. The cause is therefore remanded with direction to enter judgment in favor of the defendant for the amount of the $6,000 mortgage which the plaintiff assumed and agreed to pay and. the interest thereon at the rate specified therein, and for the amount of the $5,000-mortgage debt to Keith with interest thereon at six per cent per annum from January-1, 1917, all interest to be calculated to the day judgment is finally rendered — and to enter judgment giving the plaintiff ninety days therefrom in which to redeem the land, and, if at the end of ninety days such redemption has not been made, an order of sale shall issue and the land be sold thereunder; and, on confirmation of the sale, a deed shall at once issue, and the purchaser shall then be given possession of the property without further right of redemption in behalf of the plaintiff.
Except as above modified, the judgment is affirmed, and the former opinion is adhered to.